DALY, C. J. (concurring).
In awarding nominal damages, the jury, of course, considered the facts that plaintiff was paid his full wages while he was disabled from working; that he was immediately re-employed by the defendants, and remained with them several years, at increasing wages, until he voluntarily left; and that he did not claim damages or bring suit until nearly 6 years after the accident. And they may have been satisfied that he had been fully compensated for his injury, even in his own estimation. Under the circumstances, we declined to interfere with the verdict on the ground of inadequacy, and we find no reason to change our views.